Citation Nr: 1401523	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-33 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder and post-traumatic stress disorder.

2.  Entitlement to an increased evaluation for genu recurvatum of the left knee, rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	John March, Agent


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran had active duty from October 1990 to July 1991.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the Virtual VA paperless claims processing system reveals VA treatment records spanning from July 2008 to October 2012 which have been reviewed by the RO.  The Veterans Benefits Management System reveals VA treatment records from July 2008 to February 2013 that have also been reviewed by the RO.

The service connection issue has not been certified to the Board.  While the file was at the Board, a substantive appeal was received from the appellant's agent.  As such, the matter is properly before the Board.

The issue of entitlement to an increased evaluation for service-connected genu recurvatum of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

The Veteran's acquired psychiatric disorder has been medically linked to service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2013). 

As the Board is granting the claim for an acquired psychiatric disorder, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Service Connection for an Acquired Psychiatric Disorder

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

First, the record, including VA treatment records and VA examinations, establishes that the Veteran has a current disability in the form of an acquired psychiatric disorder diagnosed as dysthymic disorder or major depression.  Second, the record reflects that the Veteran experienced in-service trauma.  The Veteran reported to the October 2011 VA examiner that he was subjected to small arms fire and rocket fire.  The Veteran is competent to report the facts that he observed.  38 C.F.R. § 3.159(a)(2)(2013).  The Board also finds that he is credible because the reported in-service trauma is consistent with the facts, as reflected on the Veteran's DD-214, that the Veteran was ordered to active duty in support of Operation Desert Shield/Desert Storm and that his military occupational specialty was a maintenance control sergeant.  Finally, the record establishes a causal relationship between the Veteran's disability and his in-service trauma.  The October 2011 VA examiner found both in the original examination and in a June 2012 VA addendum opinion that it is at least as likely as not that the memories of military trauma are at least partially contributing to the Veteran's current psychiatric symptoms.  Although the Veteran has had other experiences that the VA examiner found also contribute to the Veteran's symptoms, there are no opinions contrary to that of the October 2011 VA examiner.  Based upon this opinion, the Board finds a causal relationship between the Veteran's present disability and service.  The Board therefore finds, that when all reasonable doubt in resolved in the appellant's favor, service connection is warranted for an acquired psychiatric disorder.  Shedden v. Principi, 381 F.3d at 1167.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

The Veteran seeks a higher evaluation for his service-connected left knee condition.  He was last examined in September 2009 for his left knee condition.  The Veteran, through his representative, alleges in his December 2012 VA Form 9 that he has been experiencing limited range of motion in his left knee and that he has been seeking treatment for his knee.  The examination is inadequate for rating purposes because it does not describe the Veteran's current symptoms including any recent limitations of range of motion.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   A new VA examination is therefore required to assess the Veteran's current symptoms.  Moreover, he has reported injections have been received from a private physician.


Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should ask the Veteran to identify all sources of treatment that he has received for his left knee disorder including the treatment referenced in the Veteran's December 2012 VA Form 9 and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should then obtain copies of all pertinent records from all identified sources which have not previously been secured for inclusion in the claims file.  

The RO should also contact the appropriate VA medical facilities and attempt to obtain any additional medical treatment records pertaining to the Veteran.  

All records obtained must be associated with the Veteran's claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.

2.  After completion of the above, and whether or not records are obtained, the AMC/RO shall schedule the Veteran for a VA joint examination to determine the current severity of his left knee condition.  The claims folder and access to Virtual VA must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all symptoms related to the Veteran's knee condition.  Ranges of motion, instability, and all other findings should be reported in detail.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


